UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement x Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 Airgas, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 240.0-11 and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: August 23, 2010 Dear Airgas Stockholder: Air Products has been trying for ten months to acquire Airgas, including the launching of a hostile tender offer and proxy contest over six months ago. During this period, Airgas and its stockholders have been subjected to numerous tactics by Air Products as it seeks to buy your company at, in our view, the lowest possible price. During the same period, Airgas has defended itself in the manner which reflects our stockholder orientation, our culture and our values  we have gone about our business, demonstrated the great value in our company and achieved extraordinary operating results. We believe Its All About Value, as we have said repeatedly (see our slide presentation dated August 18, 2010 1 ). Despite our unmistakably clear message, the one approach Air Products has failed to employ is to offer an appropriate price  one that compensates our stockholders for Airgas scarcity and synergy value, extraordinary history of operating and financial performance, outstanding recent results and excellent growth prospects. THE LATEST TACTIC Air Products most recent tactic  a furious, but unsuccessful, attempt to persuade our stockholders to tender their shares by the now-passed offer expiration date (August 13) to send a message to the Airgas Board  is consistent with Air Products approach throughout the past ten months. If Air Products wants to deliver a message to our Board, it should do it the old-fashioned way  by offering you an appropriate price. Instead of delivering messages to our Board, Air Products should deliver real value to our stockholders. Otherwise, it should terminate its low-ball takeover bid and allow our stockholders to benefit from the value which Airgas expects to create, as Airgas has done throughout its history. PREVIOUS TACTICS Air Products previous tactics include: the low-ball pricing of the Airgas offers; the public relations effort to justify that pricing and to talk down Airgas performance and its prospects; the constant attacks impugning the Airgas Board and its response to the inadequate offers from Air Products; and the effort, through its proxy solicitation, to cut off Airgas stockholders ability to benefit from Airgas very strong performance as the domestic economy emerges from recession. In our view, Air Products is using shortcuts in its attempt to acquire Airgas, rather than offering an appropriate price. Air Products Tactic: Continue to use a cyclical low trading price for Airgas stock from six months ago as the point of comparison to the offer price; restrict the discussion of value to a repetition of the premium to that outdated point of comparison. Airgas Response : We believe Air Products initial offer price of $60 and its current offer price of $63.50 grossly undervalue Airgas. In our view, since Air Products started its hostile takeover efforts in February, Air Products has done everything but offer value to our stockholders. First, Air Products started its tender offer at $60 per share  a price that was $2 per share lower than its previous $62 proposal. Then, after the Airgas stock price had closed ABOVE the $60 offer price for all but one day of a nearly five- month period, Air Products raised its bid to $63.50 per share  a price which was itself below Airgas prior days closing price. However, that raise to $63.50 represented a significantly lower price increase than the percentage share price increase experienced by our peer companies in that time period and, when compared to the earlier Air Products $62 offer, did not even represent an increase in aggregate enterprise value due to Airgas substantial debt reduction. 2 This did not surprise us, as we believe the raise was not about value, but was instead another tactic. As Air Products Chief Financial Officer stated shortly after the raise, [A]s far as Airgas is concerned, we think we have made good progress. We are positioned well. A lot a stock has moved to the arbs and the hedge funds and we made a move here to get more chances  more shares in the hands of arbs. We think that was well timed and we think that happened. 3 Indeed, since July 8, 2010, the date Air Products announced its $63.50 price, shares of our industrial gas peer companies have continued to rise substantially. In addition, as shown in the chart below, the latest interim results of these companies all demonstrate strong performance. We believe this reflects an industry-wide trend. Earnings per Share Actual Result vs.
